


Exhibit 10.9.3

 

VENOCO, INC.

 

2012 STOCK-BASED CASH INCENTIVE PLAN
RESTRICTED STOCK UNIT

2013 YEAR END SERVICE AWARD

GRANT IDENTIFICATION NUMBER:

 

This Restricted Stock Unit Award Agreement (the “Agreement”), is entered into as
of the        day of                  2014 (the “Date of Grant”), by and between
Venoco, Inc., a Delaware corporation (the “Company”), and                       
(the “Participant”).

 

RECITAL

 

The Company desires to provide incentives for the Participant to exert maximum
efforts for the success of the Company and its Affiliates (as defined in the
Venoco, Inc. 2012 Stock-Based Cash Incentive Plan (the “Plan”)).  In furtherance
of same, the Company wishes to allow the Participant to earn a cash incentive
based on the value of shares of Denver Parent’s common stock, par value $0.01
per share, pursuant to the terms and conditions of the Plan and this Agreement. 
Capitalized terms not defined herein have the meanings ascribed to them in the
Plan.  These restricted stock units (“Restricted Stock Units” or “RSUs”) are
2013 Year End Service Awards.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties agree as follows:

 

1.                                      GRANT OF RESTRICTED STOCK UNITS.  The
Company has granted to the Participant Restricted Stock Units covering       
shares of Common Stock (as defined in the Plan) of Denver Parent, subject to the
terms and conditions of this Agreement and the Plan.  Upon vesting, each RSU
represents the right to receive from the Company a cash payment equal to the
Fair Market Value (as defined in the Plan) of a share of Common Stock on such
date.

 

2                                         VESTING.  RSUs shall be eligible to
vest in accordance with the provisions of this Section 2 over a four-year period
measured from the Date of Grant, based on the level of achievement of the
performance measures used to determine the Company’s annual cash bonus payout
(the “Weighted Performance Measure”) and the Participant’s Continuous Service
(as defined in the Plan) to the Company from the Date of Grant through the
applicable “Vesting Dates” set forth in the table below.

 

(a)                                 General.  Subject to the Participant
remaining in Continuous Service, on each of the first four anniversaries of the
Date of a Grant (each date a “Vesting Date”), the Participant will vest in a
number of RSUs equal to the product of (x) the Earned Percentage (defined below)
as of such Vesting Date, multiplied by (y) the number of “RSU’s Eligible to
Vest” on such Vesting Date, as set forth in the following table.

 

--------------------------------------------------------------------------------


 

Vesting Date

 

RSUs Eligible to Vest

First anniversary of Date of Grant

 

25% of total

Second anniversary of Date of Grant

 

50% of total, less the number of RSUs vesting on all prior Vesting Dates

Third anniversary of Date of Grant

 

75% of total, less the number of RSUs vesting on all prior Vesting Dates

Fourth anniversary of Date of Grant

 

100% of total, less the number of RSUs vesting on all prior Vesting Dates

 

(b)                                 Earned Percentage.  The “Earned Percentage”
as of a particular Vesting Date shall be determined by the Compensation
Committee in accordance with the provisions of the Venoco, Inc. Executive
Long-Term Incentive Program, as amended from time to time.

 

(c)                                  Committee Discretion.  The Compensation
Committee shall have full discretion to determine the level of achievement of
any Earned Percentage, and all such determinations shall be final, binding, and
conclusive.

 

3.                                      TERMINATION OF CONTINUOUS SERVICE

 

If Participant ceases to remain in Continuous Service at any time prior to
becoming fully vested in his or her RSUs, all unvested RSUs shall be forfeited
immediately on the date that Participant’s Continuous Service terminates, and
the Participant shall thereafter cease to have any right or entitlement under
this Agreement.

 

4.                                     
PAYOUT.                                       Payment in respect of vested RSUs
shall be made as follows:

 

(a)                                 Restricted Stock Units.  Within 30 days of
each Vesting Date of this RSU award, the Participant shall be entitled to a cash
payment equal to the product of (i) the number of RSUs vesting on such date,
multiplied by (ii) the Fair Market Value of a share of Common Stock on such
date.

 

(b)                                 No Fund. In no event shall any amounts be
formally sequestered from the general assets of the Company for the benefit of
the Participant, and the Participant’s right to payment in respect of his or her
RSUs shall be no greater than that of a general unsecured creditor of the
Company.

 

5.                                      NON-ASSIGNABILITY.  Any attempted
assignment, transfer, pledge, hypothecation or other disposition of these RSUs
shall be null and void and without effect.

 

6.                                      SECURITIES LAW COMPLIANCE.  The
Participant acknowledges that these RSUs are not being registered under the
Securities Act or applicable state securities laws.  The Participant, by
executing this Agreement, hereby makes the following representations to the
Company and to Denver Parent and acknowledges that the Company’s and Denver
Parent’s reliance on federal and state securities law exemptions from
registration and qualification may be predicated, in substantial part, upon the
accuracy of these representations:

 

2

--------------------------------------------------------------------------------


 

(a)                                                                                
The Participant is acquiring these RSUs solely for the Participant’s own
account, for investment purposes only, and not with a view or intent to sell, or
to offer for resale, any securities.

 

(b)                                                                                
The Participant has had an opportunity to ask questions and receive answers from
the Company and from Denver Parent regarding the terms and conditions of these
RSUs.

 

(c)                                                                                 
The Participant has read and understands the restrictions and limitations set
forth in the Plan and this Agreement, which are imposed on these RSUs.

 

(d)                                                                                
At no time was an oral representation made to the Participant relating to these
RSUs and the Participant was not presented with or solicited by any promotional
meeting or material relating to these RSUs or the Common Stock (as defined in
the Plan).

 

7.                                      PLAN CONTROLLING.  This RSU award and
all rights of the Participant under this Agreement are subject to, and the
Participant agrees to be bound by, all of the terms and conditions of the Plan,
which are incorporated herein by this reference. In the event of a conflict or
inconsistency between this Agreement and the Plan, the Plan shall govern.  The
Participant acknowledges receipt of a copy of the Plan and agrees to be bound by
the terms thereof and of this Agreement.  The Participant acknowledges reading
and understanding the Plan and this Agreement.

 

8.                                      NO STOCKHOLDER RIGHTS.  In no event
shall Participant have any rights as a stockholder of Denver Parent or of the
Company as a result of the receipt or vesting of this RSU award.

 

9.                                      WITHHOLDING TAXES AND SECTION 409A.

 

(a)                                 Withholding.  The Company shall be entitled
to perform all applicable federal, state, and local tax withholdings from any
amounts payable under this Agreement.

 

(b)                                 Section 409A.  All payments and benefits
provided under this Agreement are intended to fit within the “short-term
deferral” exemption from Section 409A of the Internal Revenue Code, and the
parties shall interpret this Agreement accordingly.

 

10.                               NO LIABILITY OF BOARD COMMITTEE MEMBERS.  No
member of the Board or any Committee (as defined in the Plan) or their designees
shall be personally liable by reason of any contract or other instrument
executed by such member or on his behalf in his or her capacity as a member of
the Board or Committee, nor for any mistake of judgment made in good faith.

 

11.                               AMENDMENT.  The Plan and this Agreement may be
amended pursuant to Section 11 of the Plan.  Such amendment must be in writing
and signed by the Company.  The Company may, however, unilaterally waive any
provision of the this Agreement in writing to the extent such waiver does not
adversely affect the interests of the Participant hereunder, but no such waiver
shall operate as or be construed to be a subsequent waiver of the same provision
or a waiver of any other provision hereof.

 

3

--------------------------------------------------------------------------------


 

12.                               ARBITRATION.  Any dispute, controversy or
claim arising out of or relating to this Agreement or the Plan, their
enforcement or interpretation, or because of an alleged breach, default, or
misrepresentation in connection with any of their provisions, will be determined
exclusively by confidential, final and binding arbitration in Denver, Colorado,
pursuant to the Colorado Arbitration Act and the rules of the American
Arbitration Association.  The arbitration shall be before a single neutral
arbitrator mutually agreed upon by the parties or, if the parties are unable to
agree upon an arbitrator, the arbitrator shall be selected pursuant to C.R.S.
Section 13-22-205.  Disputes, controversies or claims subject to final and
binding arbitration under this Agreement include, without limitation, all those
that could otherwise be tried in court to a judge or jury in the absence of this
Section 12.  The Participant and the Company agree that they each expressly
waive any rights to have such matters heard or tried before judge or jury in
another tribunal.  The arbitrator’s award will be final, binding, and conclusive
upon the parties, subject only to judicial review provided by statute, and a
judgment rendered on the arbitration award can be entered in any state or
federal court having jurisdiction thereof.  Nothing in this Section 12, however,
shall limit the right of the parties to stipulate and agree to conduct the
arbitration before and pursuant to the then existing rules of any other
agreed-upon arbitration services provider.

 

13.                               NOTICE.  Any notice to be given under the
Agreement shall be in writing and addressed to the Company at its principal
office in Denver, Colorado to the attention of the Chief Executive Officer, with
a copy to the attention of the General Counsel, and to the Participant at the
address reflected or last reflected on the Company’s payroll records, or to such
other address as is provided by the Participant in writing. Any notice shall be
delivered in person or shall be enclosed in a properly sealed envelope,
addressed as aforesaid, registered or certified, and deposited (postage and
registry or certification fee prepaid) in a post office or branch post office
regularly maintained by the United States Government. Any such notice shall be
given only when received, but if the Participant is no longer an Employee,
Director or Consultant (as defined in the Plan), shall be deemed to have been
duly given as of the date mailed in accordance with this provision.

 

14.                               GOVERNING LAW.  This Agreement and all rights
arising hereunder shall be governed by, and construed and interpreted in
accordance with, the laws of the state of Delaware, without regard to any
provisions thereof regarding conflict of laws.

 

NEITHER THE PLAN NOR THIS AGREEMENT SHALL BE CONSTRUED AS GIVING THE PARTICIPANT
THE RIGHT TO BE RETAINED IN THE EMPLOY OR SERVICE OF THE COMPANY OR ANY
AFFILIATE THEREOF, NOR SHALL THEY INTERFERE IN ANY WAY WITH THE RIGHT OF THE
COMPANY OR ANY AFFILIATE THEREOF, AS APPLICABLE, TO TERMINATE THE PARTICIPANT’S
EMPLOYMENT OR SERVICE AT ANY TIME WITH OR WITHOUT CAUSE.

 

* * * * *

 

4

--------------------------------------------------------------------------------


 

Effective as of the day and year first above written.

 

 

PARTICIPANT:

 

ACCEPTED BY:

 

 

VENOCO, INC.

 

 

 

 

 

By:

 

 

 

 

 

Signature

 

 

 

 

 

Title:

 

 

 

 

Print Name

 

 

 

 

Date

 

 

 

Date

 

 

 

5

--------------------------------------------------------------------------------
